 



EXHIBIT 10.54
CRITICAL THERAPEUTICS, INC.
2008 SALARIES FOR EXECUTIVE OFFICERS
     On November 5, 2007, based on the recommendation of the Compensation
Committee of the Board of Directors of Critical Therapeutics, Inc. (the
“Company”), the independent directors of the Board of Directors approved market
adjustments and merit increases in the 2008 annual base salaries for executive
officers effective January 1, 2008. In addition, in connection with the
appointment of Trevor Phillips, Ph.D. as President and Chief Executive Officer
effective April 1, 2008, the Company and Dr. Phillips entered into an amended
and restated employment agreement that provides for an increase in Dr. Phillips’
annual base salary. The current 2008 annual base salary for each executive
officer is as follows:

                      Amount of 2008 Annual Name   Position   Base Salary
Frank E. Thomas*
  President and Chief Executive Officer   $ 358,800  
 
           
Trevor Phillips, Ph.D.*
  Chief Operating Officer and Senior Vice President of Operations   $ 330,000  
 
           
Thomas P. Kelly
  Chief Financial Officer and Senior Vice President of Finance and Corporate
Development   $ 279,500  
 
           
Scott B. Townsend, Esq.
  General Counsel, Senior Vice President of Legal Affairs and Secretary   $
275,000  
 
           
Jeffrey E. Young
  Chief Accounting Officer, Vice President of Finance and Treasurer   $ 202,800
 

 

*   On March 2, 2008, Frank E. Thomas resigned as President and Chief Executive
Officer effective March 31, 2008. On March 4, 2008, the Company announced that
the Board of Directors appointed Trevor Phillips, Ph.D. as President and Chief
Executive Officer of the Company effective April 1, 2008.

 